DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 03/31/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.







Claim Objections
Claims 1, 6, 13 is/are objected to because of the following informalities:  
           “in communication with a remote server and mobile device” in claim 1, 6, and 13 should be “in communication with a remote server and a mobile device”;
           “wireless transceiver and transceiver” in claim 1 and claim 13, should be “wireless transceiver”;
            “in response data associated with a point of interest” in claim 13 should be “in response to data associated with a point of interest”.
             Appropriate correction is required.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theobald (US 20150379650).
Regarding claim(s) 1, Theobald discloses:
         one or more wireless transceivers in communication with a remote server and a mobile device (By disclosing, “A transceiver or network interface 506 transmits and receives signals between computer system 500 and other devices, such as another user device [(mobile device)], service device, or a service provider server via network 180. In one embodiment, the transmission is wireless” ([0086] and Fig. 1 of Theobald); and the merchant device 150 in Fig. 1 can be the remote server (Fig. 1 of Theobald)); 
         a processor in communication with the wireless transceiver (By disclosing, processor 512 ([0085]-[0086] and Fig. 5 of Theobald)), wherein the processor is programmed to: 
           identify a transaction option utilizing data sent to the vehicle computer system, wherein the data is associated with a point of interest (POI) (By disclosing, “Once a connection is established and/or a check-in is completed between device 110 and wireless beacon 144, merchant sales application 160 may be utilized to transmit and receive information between device 110 and merchant device 150. Merchant sales application 160 may provide information for available items and/or services to device 110 and receive an order submitted by user 102” ([0056] of Theobald); “device 110 may be implemented as … a computing device mounted within a vehicle (e.g., a console or heads up display computing device in a vehicle)” ([0021] of Theobald); “Ordering application 120 may correspond to, in various embodiments, an application that allows user 102 to view menu items/services available from merchant [(data associated with the point of interest)] 104 and submit an order for selected items/service to merchant 104 for fulfillment. Thus, ordering application 120 may receive information from merchant device 150 (e.g., from wireless beacon 144 connected to with merchant device 150 and/or over network 180 from merchant device 150)” ([0027] of Theobald); “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” which means the vehicle identifies the transaction option such that the vehicle displays the tip option to the user ([0058] of Theobald))(Note: the merchant location in the prior art can be the point of interest in the claim); 
          in response to identifying the transaction option, outputting a prompt on a vehicle display, the prompt including the transaction option (By disclosing, “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” which means the vehicle identifies the transaction option such that the vehicle displays the tip option to the user ([0058] of Theobald)); and 
          sending information regarding the transaction option to the remote server (By disclosing, “User 102 may therefore view selected items/services by the other users in the order using ordering application 120 as well as a total including cost, tax, tip, and/or service charge for those items” ([0028] of Theobald); “payment application 130 may correspond to an application that may provide an interface where user 102 may view an order for items/services submitted by user 102. Additionally, user 102 may generate a payment request for the order to merchant 104” ([0033]-[0034] of Theobald); and “payment application 130 may transmit the payment request as a token with a payment instrument and identifier for user 102 to merchant device 150 for completion by merchant 104” ([0035] of Theobald)).  
          
Regarding claim(s) 6, Theobald discloses:
         one or more wireless transceivers in communication with a remote server and a mobile device (By disclosing, “A transceiver or network interface 506 transmits and receives signals between computer system 500 and other devices, such as another user device [(mobile device)], service device, or a service provider server via network 180. In one embodiment, the transmission is wireless” ([0086] and Fig. 1 of Theobald); and the merchant device 150 in Fig. 1 can be the remote server (Fig. 1 of Theobald));
         a processor in communication with the wireless transceiver (By disclosing, processor 512 ([0085]-[0086] and Fig. 5 of Theobald)), wherein the processor is programmed to: 
           in response to one or more sensors of the vehicle identifying information, identify a transaction option utilizing data sent to the vehicle computer system, wherein the data is associated with a point of interest (POI) (By disclosing, “Once a connection is established and/or a check-in is completed between device 110 and wireless beacon 144, merchant sales application 160 may be utilized to transmit and receive information between device 110 and merchant device 150. Merchant sales application 160 may provide information for available items and/or services to device 110 and receive an order submitted by user 102” ([0056] of Theobald); “device 110 may be implemented as … a computing device mounted within a vehicle (e.g., a console or heads up display computing device in a vehicle)” ([0021] of Theobald); “Ordering application 120 may correspond to, in various embodiments, an application that allows user 102 to view menu items/services available from merchant [(data associated with the point of interest)] 104 and submit an order for selected items/service to merchant 104 for fulfillment. Thus, ordering application 120 may receive information from merchant device 150 (e.g., from wireless beacon 144 connected to with merchant device 150 and/or over network 180 from merchant device 150)” ([0027] of Theobald); “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” which means the vehicle identifies the transaction option such that the vehicle displays the tip option to the user ([0058] of Theobald)) (Note: the merchant location in the prior art can be the point of interest in the claim); 
          output a prompt on a vehicle display, the prompt including the transaction option (By disclosing, “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” ([0058] of Theobald)); and 
          send information regarding the transaction option to the remote server (By disclosing, “User 102 may therefore view selected items/services by the other users in the order using ordering application 120 as well as a total including cost, tax, tip, and/or service charge for those items” ([0028] of Theobald); “payment application 130 may correspond to an application that may provide an interface where user 102 may view an order for items/services submitted by user 102. Additionally, user 102 may generate a payment request for the order to merchant 104” ([0033]-[0034] of Theobald); and “payment application 130 may transmit the payment request as a token with a payment instrument and identifier for user 102 to merchant device 150 for completion by merchant 104” ([0035] of Theobald)).  
          
Regarding claim(s) 10, Theobald discloses:
          wherein the vehicle display includes a mobile device connected to the vehicle computer system (By disclosing, “device 210 may correspond to a computing device attached or connected to vehicle 206, such as a heads up display computing device [(mobile device)], console computing device, etc.” ([0071] of Theobald)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Beiser (US 9251512).
Regarding claim(s) 2, Theobald does not disclose:
          wherein the method further includes determining a secure connection between the vehicle and the mobile device.  
          However, Beiser teaches:
          wherein the method further includes determining a secure connection between the vehicle and the mobile device (By disclosing, “FIG. 3A shows an illustrative example of yet another verification process. In this illustrative example, the process executing system (for example, without limitation, a wireless device) receives a payment request 301… After the request is received, the wireless device running the verification process communicates with the vehicle computing system 303… If communication between the wireless device [(mobile device)] and the VCS [(vehicle computing system)] exists, the wireless device sends an identifying characteristic of the wireless device to the VCS 309. This bi-directional identification of both systems can provide an additional level of security, if desired.” (Col 7 lines 15-45 of Beiser)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Beiser to include wherein the method further includes determining a secure connection between the vehicle and the mobile device. Doing so would result in an improved invention because this would allow the mobile device to sync the products selected by the user directly from the vehicle which provides a faster data transmission channel instead of obtain the products selected via the merchant’s device. 



Regarding claim(s) 3, Theobald does not disclose:
         wherein the method further includes waiting for the secure connection in response to determining the secure connection is not present between the vehicle and the mobile device.  
            However, Beiser teaches:
           wherein the method further includes waiting for the secure connection in response to determining the secure connection is not present between the vehicle and the mobile device (By disclosing, “After the request is received, the wireless device running the verification process communicates with the vehicle computing system 303. If a connection to the VCS does not exist, the process denies validation 307, as validation in this case is not possible without communication. In alternative embodiments, the process could request establishment of communication, provide input for secondary verification (PIN, password, etc.), etc.” which teaches that the vehicle/mobile device wait for a secondary verification to connect to each other in response to determine the secure connect is not exist (Col 7 lines 15-29 of Beiser)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Beiser to include wherein the method further includes waiting for the secure connection in response to determining the secure connection is not present between the vehicle and the mobile device.  Doing so would result in an improved invention because this would allow the mobile device and the vehicle to connect to each other by waiting for a secondary verification code if the user accidently forget a primary verification code. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Beiser (US 9251512), further in view of Nanavati (US 20200250613), and Ricci (US 20140310075). 
Regarding claim(s) 4, Theobald does not disclose:
          outputting an alert via a vehicle horn in response to sending the transaction to the server.
         However, Nanavati teaches:
          outputting an alert in response to sending the transaction to the server (By disclosing, “In many embodiments, once the delivery fee is determined, method 400 also can direct the user to a payment system, such as payment system 3190 (FIG. 3), or a front end, such as front end 3160 (FIG. 3) for the payment system, to make the payment. In many embodiments, method 400 can determine that the payment is received by confirming with a payment system, such as payment system 3190 (FIG. 3), or receiving a notification from the payment system about the payment. ([0049]-[0050] of Nanavati)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Beiser, in view of Nanavati to include techniques of outputting an alert in response to sending the transaction to the server.  Doing so would result in an improved invention because this would allow the driver to know that the transaction is successfully submitted for processing, thus improving the user convenience of the claimed invention.
          And Ricci teaches:
          outputting the alert via a vehicle horn (By disclosing, “FIG. 8A is a block diagram of an embodiment of a media controller subsystem 348 for a vehicle 104.” ([0345] of Ricci); and “The alert may be an audible message produced by speech synthesis module 820 and transmitted through speakers 880 to user” ([0530] and Fig. 8A of Ricci)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of outputting an alert in response to sending the transaction to the server, in view of Ricci to include techniques of outputting the alert via a vehicle horn.  Doing so would result in an improved invention because this would allow the user to acknowledge the notification even when the user is driving, thus improving the user convenience of the claimed invention.

Claim(s) 5, 7, 9, 11, 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613).
Regarding claim(s) 5, Theobald does not disclose:
         wherein the method further includes outputting a prompt to a second credit transaction in response to concluding a first credit transaction.  
         However, Nanavati teaches:
        wherein the method further includes outputting a prompt to a second credit transaction in response to concluding a first credit transaction (By disclosing, “In many embodiments, when a payment including the delivery fee is confirmed (block 4400), method 400 can dispatch the delivery driver to deliver the order (block 4500). In many embodiments, method 400 can determine that the payment is received [(first credit transaction)] by confirming with a payment system, such as payment system 3190 (FIG. 3), or receiving a notification from the payment system about the payment … In many embodiments, method 400 can provide a tipping request [(prompt to a second credit transaction)] to the user (block 4700) by providing a user interface, such as a webpage, for the user to access and send a tip or sending a push notification, such as an email, an in-app notice, or a SMS message, to the user, inviting a tip to the delivery driver.” ([0050]-[0053], and Fig. 4 of Nanavati)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Nanavati to include techniques of wherein the method further includes outputting a prompt to a second credit transaction in response to concluding a first credit transaction. Doing so would result in an improved invention because this would allow the user to determine the tip after the product is delivered to the user, thus the user can determine the tip based on the satisfactory according to the product and the delivery service. 

Regarding claim(s) 7, Theobald does not disclose:
          wherein the processor is programmed to output the prompt to a second credit transaction via a mobile device display or a vehicle display.  
           However, Nanavati teaches:
          wherein the processor is programmed to output the prompt to a second credit transaction via a mobile device display or a vehicle display (By disclosing, “In many embodiments, when a payment including the delivery fee is confirmed (block 4400), method 400 can dispatch the delivery driver to deliver the order (block 4500). In many embodiments, method 400 can determine that the payment is received [(first credit transaction)] by confirming with a payment system, such as payment system 3190 (FIG. 3), or receiving a notification from the payment system about the payment … In many embodiments, method 400 can provide a tipping request [(prompt to a second credit transaction)] to the user (block 4700) by providing a user interface, such as a webpage, for the user to access and send a tip or sending a push notification, such as an email, an in-app notice, or a SMS message, to the user, inviting a tip to the delivery driver.” ([0050]-[0053], and Fig. 4 of Nanavati)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Nanavati to include techniques of wherein the processor is programmed to output the prompt to a second credit transaction via a mobile device display or a vehicle display. Doing so would result in an improved invention because this would allow the user to determine the tip after the product is delivered to the user, thus the user can determine the tip based on the satisfactory according to the product and the delivery service.

Regarding claim(s) 9, 18, Theobald does not disclose:
          wherein the processor is programmed to output the prompt in response to the one or more sensors identifying text associated with the transaction option. (By disclosing, “In many embodiments, method 400 can provide a tipping request to the user (block 4700) by providing a user interface, such as a webpage, for the user to access and send a tip or sending a push notification, such as an email, an in-app notice, or a SMS message, to the user, inviting a tip to the delivery driver.” ([0053] of Nanavati)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Nanavati to include techniques of wherein the processor is programmed to output the prompt in response to the one or more sensors identifying text associated with the transaction option.  Doing so would result in an improved invention because this would leverage the advantages of using text messages to display the transaction option (e.g. cost effective, quick and immediate, etc.).

Regarding claim(s) 11, Theobald discloses:
           wherein the system identifies the transaction option utilizing data associated with a point of interest (By disclosing, “Ordering application 120 may correspond to, in various embodiments, an application that allows user 102 to view menu items/services available from merchant [(data associated with a point of interest)] 104 and submit an order for selected items/service to merchant 104 for fulfillment. Thus, ordering application 120 may receive information from merchant device 150 (e.g., from wireless beacon 144 connected to with merchant device 150 and/or over network 180 from merchant device 150)” ([0027] of Theobald); “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” ([0058] of Theobald)).
           Theobald does not disclose:
           wherein the system identifies the transaction option utilizing data associated with the GPS location associated with the vehicle computer system.
          However, Nanavati teaches:
          wherein the system identifies the transaction option utilizing data associated with the GPS location associated with the vehicle computer system (By disclosing, “In many embodiments, the delivery status provided by the delivery drivers, the in-house delivery system, and/or the selected third-party driver delivery network can include a pickup of the order, a confirmation of delivery, and/or a real-time tracking of the delivery driver, or the vehicle of the delivery driver, by self-reporting or a tracking device such as GPS devices or any suitable trackers … method 400 can determine whether the delivery is completed and whether the completed delivery is eligible for tipping (block 4600) by checking the delivery status of the delivery … method 400 can provide a tipping request to the user (block 4700) by providing a user interface, such as a webpage, for the user to access and send a tip or sending a push notification, such as an email, an in-app notice, or a SMS message, to the user, inviting a tip to the delivery driver.” ([0051]-[0053] and Fig. 4 of Nanavati)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the system identifies the transaction option utilizing data associated with a point of interest, in view of Nanavati to include techniques of wherein the system identifies the transaction option utilizing data associated with the GPS location associated with the vehicle computer system.  Doing so would result in an improved invention because this would allow the user to get the transaction option when the vehicle arrives at a certain location, thus enlarging the scope of the claimed invention.

Regarding claim(s) 13, Theobald discloses:
          one or more wireless transceivers in communication with a remote server and a mobile device (By disclosing, “A transceiver or network interface 506 transmits and receives signals between computer system 500 and other devices, such as another user device [(mobile device)], service device, or a service provider server via network 180. In one embodiment, the transmission is wireless” ([0086] and Fig. 1 of Theobald); and the merchant device 150 in Fig. 1 can be the remote server (Fig. 1 of Theobald)); 
          a processor in communication with the wireless transceiver (By disclosing, processor 512 ([0085]-[0086] and Fig. 5 of Theobald)), wherein the processor is programmed to: 
          identify data initializing transactions sent to the vehicle computer system from the remote server (By disclosing, “Once a connection is established and/or a check-in is completed between device 110 and wireless beacon 144, merchant sales application 160 may be utilized to transmit and receive information between device 110 and merchant device 150. Merchant sales application 160 may provide information for available items and/or services [(data initializing transactions)] to device 110 and receive an order submitted by user 102” ([0056] of Theobald); “device 110 may be implemented as … a computing device mounted within a vehicle (e.g., a console or heads up display computing device in a vehicle)” ([0021] of Theobald)); and 
          output a prompt including a transaction in response to data associated with a point of interest (POI), wherein the prompt to the transaction offers a tipping option (By disclosing, “Ordering application 120 may correspond to, in various embodiments, an application that allows user 102 to view menu items/services available from merchant [(data associated with the point of interest)] 104 and submit an order for selected items/service to merchant 104 for fulfillment. Thus, ordering application 120 may receive information from merchant device 150 (e.g., from wireless beacon 144 connected to with merchant device 150 and/or over network 180 from merchant device 150)” ([0027] of Theobald); “ordering application may also display a total, including tax, tip, and/or service charge, for processing and payment.” ([0032] of Theobald); “Merchant sales application 160 may calculate each user's pro-rata portion of tax, tip, and/or service charge, or may accept each user's selection of a partial amount of the tax, tip [(transaction option)], and/or service charge to pay” ([0058] of Theobald)); and 
          sending the transaction to the server (By disclosing, “User 102 may therefore view selected items/services by the other users in the order using ordering application 120 as well as a total including cost, tax, tip, and/or service charge for those items” ([0028] of Theobald); “payment application 130 may correspond to an application that may provide an interface where user 102 may view an order for items/services submitted by user 102. Additionally, user 102 may generate a payment request for the order to merchant 104” ([0033]-[0034] of Theobald); and “payment application 130 may transmit the payment request as a token with a payment instrument and identifier for user 102 to merchant device 150 for completion by merchant 104” ([0035] of Theobald)).    
           Theobald does not disclose:
           output a prompt including a transaction in response to data of the GPS location associated with the vehicle computer system.
            However, Nanavati teaches:
            output a prompt including a transaction in response to data of the GPS location associated with the vehicle computer system (By disclosing, “In many embodiments, the delivery status provided by the delivery drivers, the in-house delivery system, and/or the selected third-party driver delivery network can include a pickup of the order, a confirmation of delivery, and/or a real-time tracking of the delivery driver, or the vehicle of the delivery driver, by self-reporting or a tracking device such as GPS devices or any suitable trackers … method 400 can determine whether the delivery is completed and whether the completed delivery is eligible for tipping (block 4600) by checking the delivery status of the delivery … method 400 can provide a tipping request to the user (block 4700) by providing a user interface, such as a webpage, for the user to access and send a tip or sending a push notification, such as an email, an in-app notice, or a SMS message, to the user, inviting a tip to the delivery driver.” ([0051]-[0053] and Fig. 4 of Nanavati)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system that output a prompt including a transaction in response to data associated with a point of interest (POI), in view of Nanavati to include techniques of output a prompt including a transaction in response to data of the GPS location associated with the vehicle computer system.  Doing so would result in an improved invention because this would allow the user to get the transaction option when the vehicle arrives at a certain location, such as when the item is delivered, thus enlarging the scope of the claimed invention.

Regarding claim(s) 15, Theobald discloses:
          wherein the remote server is associated with the POI (By disclosing, “payment application 130 may transmit the payment request as a token with a payment instrument and identifier for user 102 to merchant device 150 [(remote server)] for completion by merchant 104” ([0035] of Theobald)).    



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Isaacson (US 20190281030).
Regarding claim(s) 8, Theobald does not disclose:
          wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI.  
           However, Isaacson teaches:
          wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI (By disclosing, “The present disclosure also relates to a new approach to enabling a person to see a product or object (outside of a store, or even in a store) that has a feature (like a QR code or NFC tag) that can be used to trigger a communication via a browser or an app with a server that includes data about the product or task, such that a server can return data that is similar to an amazon one-click state in which a product or other task is presented to the user and they can purchase and have the product delivered in one click or a few clicks or interactions. Other tasks can be achieved such as renting of parking space, renting a vehicle, registering with a service, performing a physical task such as accessing or opening a door, and so forth. A user could see a shirt or a lamp at a friend's home, use their mobile phone to scan a QR code (or NFC tag, a shirt pattern, image of the product, or any feature), which would trigger a browser or an app that transmits data to a merchant server associated with the QR code such that in response to the transmission of the data, the server returns an image of the shirt or lamp with an option to buy using API-based payment methods like Apple Pay, Google Pay, The Payment Request API, Samsung Pay, PayPal, Amazon Pay, cryptocurrency, or any other payment mechanism, such as a traditional check out page, or other mechanisms either built for browsers or for apps (like Apple's PassKit APIs). The user can initiate an app to scan the code and pay through an app-based approach. Any payment mechanism can be implemented.” ([0189] of Isaacson)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Theobald in view of Isaacson to include wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI.  Doing so would result in an improved invention because this would allow the user to trigger the transaction option only when the user decide to do so. 

Claim(s) 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613), and Ricci (US 20140310075). 
Regarding claim(s) 12 and 16, Theobald does not disclose:
          outputting an alert via a vehicle horn in response to sending the transaction to the server.
         However, Nanavati teaches:
          outputting an alert in response to sending the transaction to the server (By disclosing, “In many embodiments, once the delivery fee is determined, method 400 also can direct the user to a payment system, such as payment system 3190 (FIG. 3), or a front end, such as front end 3160 (FIG. 3) for the payment system, to make the payment. In many embodiments, method 400 can determine that the payment is received by confirming with a payment system, such as payment system 3190 (FIG. 3), or receiving a notification from the payment system about the payment. ([0049]-[0050] of Nanavati)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Beiser, in view of Nanavati to include techniques of outputting an alert in response to sending the transaction to the server.  Doing so would result in an improved invention because this would allow the driver to know that the transaction is successfully submitted for processing, thus improving the user convenience of the claimed invention.
          And Ricci teaches:
          outputting the alert via a vehicle horn (By disclosing, “FIG. 8A is a block diagram of an embodiment of a media controller subsystem 348 for a vehicle 104.” ([0345] of Ricci); and “The alert may be an audible message produced by speech synthesis module 820 and transmitted through speakers 880 to user” ([0530] and Fig. 8A of Ricci)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of outputting an alert in response to sending the transaction to the server, in view of Ricci to include techniques of outputting the alert via a vehicle horn.  Doing so would result in an improved invention because this would allow the user to acknowledge the notification even when the user is driving, thus improving the user convenience of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613), further in view of Abrons (US 10636019). 
Regarding claim(s) 14, the combination of Theobald and Nanavati does not disclose:
          wherein the prompt includes a recommended tipping option utilizing statistical data associated with the POI.  
          However, Abrons teaches:
         wherein the prompt includes a recommended tipping option utilizing statistical data associated with the POI (By disclosing, “the interactive gratuity payment feature is generated based on the analysis of the seller and customer behavior over a period of time and generates gratuity amounts that are more in accordance with their behaviors instead of static values. As a result, the customer is more likely to select tips instead of leaving no-tips” (Col 4 lines 26-50 of Abrons)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Nanavati, in view of Abrons to include techniques of wherein the prompt includes a recommended tipping option utilizing statistical data associated with the POI.  Doing so would result in an improved invention because this would allow the system to generate a unique tip amount to recommend to a particular customer, as a result, the customer is more likely to select tips instead of leaving no-tips (Col 4 lines 26-50 of Abrons).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613), further in view of Isaacson (US 20190281030).
Regarding claim(s) 17, the combination of Theobald and Nanavati does not disclose:
          wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI.  
           However, Isaacson teaches:
          wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI (By disclosing, “The present disclosure also relates to a new approach to enabling a person to see a product or object (outside of a store, or even in a store) that has a feature (like a QR code or NFC tag) that can be used to trigger a communication via a browser or an app with a server that includes data about the product or task, such that a server can return data that is similar to an amazon one-click state in which a product or other task is presented to the user and they can purchase and have the product delivered in one click or a few clicks or interactions. Other tasks can be achieved such as renting of parking space, renting a vehicle, registering with a service, performing a physical task such as accessing or opening a door, and so forth. A user could see a shirt or a lamp at a friend's home, use their mobile phone to scan a QR code (or NFC tag, a shirt pattern, image of the product, or any feature), which would trigger a browser or an app that transmits data to a merchant server associated with the QR code such that in response to the transmission of the data, the server returns an image of the shirt or lamp with an option to buy using API-based payment methods like Apple Pay, Google Pay, The Payment Request API, Samsung Pay, PayPal, Amazon Pay, cryptocurrency, or any other payment mechanism, such as a traditional check out page, or other mechanisms either built for browsers or for apps (like Apple's PassKit APIs). The user can initiate an app to scan the code and pay through an app-based approach. Any payment mechanism can be implemented.” ([0189] of Isaacson)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Nanavati, in view of Isaacson to include wherein the processor is programmed to output the prompt in response to the one or more sensors identifying a QR code associated with the POI.  Doing so would result in an improved invention because this would allow the user to trigger the transaction option only when the user decide to do so. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613), further in view of Varma (US 9959529).
Regarding claim(s) 19, the combination of Theobald and Nanavati does not disclose:
          wherein the processor is further programmed to send instructions to the POI to output an alert.  
          However, Varma teaches:
          wherein the processor is further programmed to send instructions to the POI to output an alert (By disclosing, “The detection causes a server, or the customer device, to send an alert to the merchant device. The alert triggers the merchant device to display a user interface for processing the order.” (Col 17 lines 25-36 of Varma)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Nanavati, in view of Varma to include techniques of wherein the processor is further programmed to send instructions to the POI to output an alert.  Doing so would result in an improved invention because this would allow  the merchant to acknowledge the order and prepare the order. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US 20150379650), in view of Nanavati (US 20200250613), further in view of Studnicka (US 10657343), and Mossoba (US 10839369).
Regarding claim(s) 20, the combination of Theobald and Nanavati does not disclose:
         wherein the vehicle computer system includes a one or more cameras configured to identify a sign proximate the vehicle and in response to the sign indicating information associated with a tipping option, output the prompt on the vehicle display.
          However, Studnicka teaches:
          wherein the vehicle computer system includes a one or more cameras configured to identify a sign proximate the vehicle and in response to identifying the sign, output a prompt on the vehicle display (By disclosing, “ a merchant device at a location associated with physical embedded pattern [(sign)] 140 may generate transaction data, and may communicate with transaction processing application 152 to provide the transaction data to vehicle device 110 when physical embedded pattern 140 is captured by vehicle device 110 and the device is determined to be located at an ordering and/or checkout location within the merchant location” (Col 13 lines 3-11 of Studnicka);  “barcode 1200 may be captured using a camera” (Col 15 line 54-Col 16 line 20 of Studnicka); “pattern 1006 may be associated with static transaction data used by all users at the location to pay for an item or service, such as a toll, parking cost, or other item/service that is static or may be selected from static choices (e.g., gas, electricity, or other vehicle fuel, car wash or other service, etc., which may be selected from a simplified menu having static choices).” (Col 14 lines 54-60 of Studnicka); and “Other applications 114 may include device interface applications and other display modules that may receive input from the user and/or output information to the user. For example, other applications 114 may contain software programs, executable by a processor, including a graphical user interface (GUI) configured to provide an interface to the user. Other applications 114 may therefore use components of vehicle device 110, such as display components capable of displaying information to users” (Col 10 lines 48-58 of Studnicka)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald and Nanavati, in view of Studnicka to include techniques of wherein the vehicle computer system includes a one or more cameras configured to identify a sign proximate the vehicle and in response to identifying the sign, output a prompt on the vehicle display.  Doing so would result in an improved invention because this would allow the user to conduct a transaction while operating the vehicle when the vehicle approaches a merchant location but outside the detection range of the merchant’s beacon, thus improving the user convenience of the claimed invention.
         And Mossoba teaches:
         the sign indicating information associated with a tipping option (By disclosing, “a tippee (e.g., valet) can have a tip book with a static QRC which a tipping person can scan and make a tip payment to the tippee” (Col 8 lines 59-61 and Fig. 1 of Mossoba)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Theobald, Nanavati, Studnicka, in view of Mossoba to include a sign indicating information associated with a tipping option.  Doing so would result in an improved invention because this would allow tipping transaction to be a separate transaction that directly make a payment to the tippee. 








                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10467682 to Friedman for disclosing:
           Disclosed are exemplary embodiments of systems and methods for utilizing vehicle connectivity to facilitate payment account transactions. One exemplary method includes, in response to a detected interest of a consumer, requesting sales data associated with the consumer interest from at least one merchant based on a location of a vehicle associated with the consumer, and creating an order object for a product selected from the sales data. The method also includes appending a vehicle signature, for the vehicle, to the order object, and matching the order object to a transaction object for the selected product based on the vehicle signature. The method further includes transmitting a purchase order to the at least one merchant based on the order object and the transaction object, thereby permitting the at least one merchant to facilitate a payment account transaction for the selected product.
US 20130185124 to Aaron for disclosing:
          A taxi fare system for a vehicle includes a meter, a wireless access point carried on the vehicle, a first mobile computing device a wireless, a second mobile computing device, a display and a credit card reader. The meter is configured to receive data from the vehicle indicating distance travelled, to measure waiting time, and to calculate an amount of a passenger fare based at least on the distance travelled and the waiting time. The first mobile computing device is positioned in a driver section of the vehicle and receives data from the meter. The second mobile computing device is positioned in a passenger section of the vehicle and receive card information from the card reader. The first and second mobile computing devices are configured to wirelessly connect to the wireless access point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685